—Appeal by the defendant from a judgment of the County Court, Westchester County (Eidens, J.), rendered June 23, 1995, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
*493Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to establish his guilt of robbery in the first degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Similarly unavailing is the defendant’s contention that the trial court improvidently exercised its discretion in denying his request for an additional adjournment to secure the presence of an alibi witness. There was no showing of a diligent and good-faith attempt to insure the witness’s presence at trial. Although he had more than sufficient time, the defendant chose not to subpoena the witness and neither the defendant nor his legal advisor were aware of any reason why the witness was not present (see, People v Nunez, 199 AD2d 285; People v Dunkley, 177 AD2d 703, 704; People v Green, 140 AD2d 370).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Pizzuto, J. P., Joy, Friedmann and Florio, JJ., concur.